In a matrimonial action in which the parties were divorced by judgment dated November 20, 2001 the plaintiff appeals from an order of the Supreme Court, Kings County (Yancey, J.), dated February 2, 2005, which directed the defendant to pay the Law Guardian the sum of $597.50.
Ordered that the appeal is dismissed, without costs or disbursements, as the plaintiff is not aggrieved by the order appealed from (see CPLR 5511; Drummond v Drummond, 291 AD2d 368, 369 [2002]). Crane, J.P., Krausman, Skelos and Lifson, JJ., concur.